         Case 17-34720-KRH                          Doc 25           Filed 03/22/19 Entered 03/22/19 14:39:29           Desc Main
                                                                                                                               3/22/19 2:35PM
                                                                    Document      Page 1 of 17
                                                           UNITED STATES BANKRUPTCY COURT
                                                             EASTERN DISTRICT OF VIRGINIA


                                                           AMENDED/MODIFIED CHAPTER 13 PLAN
                                                                AND RELATED MOTIONS

Name of Debtor(s):                   Tanya F. Galy                                              Case No: 17-34720-KRH

This plan, dated         March 22, 2019            , is:

                                 the first Chapter 13 plan filed in this case.
                                 a modified Plan, which replaces the
                                    confirmed or     unconfirmed Plan dated January 16, 2018 .

                                 Date and Time of Modified Plan Confirmation Hearing:             May 8, 2019 at 11:10am

                                 Place of Modified Plan Confirmation Hearing:

                                 U.S. Bankruptcy Court, Courtroom 5000, 701 E. Broad Street, Richmond, VA 23219

                       The Plan provisions modified by this filing are:             2, 4B, 4D

                       Creditors affected by this modification are: all creditors on the attached list
1. Notices
To Creditors:
Your rights may be affected by this plan. Your claim may be reduced, modified, or eliminated. You should read this plan
carefully and discuss it with your attorney if you have one in this bankruptcy case. If you do not have an attorney, you may
wish to consult one.

If you oppose the plan’s treatment of your claim or any provision of this plan, you or your attorney must file an objection to
confirmation at least 7 days before the date set for the hearing on confirmation, unless otherwise ordered by the Bankruptcy
Court. The Bankruptcy Court may confirm this plan without further notice if no objection to confirmation is filed. See
Bankruptcy Rule 3015. In addition, you may need to file a timely proof of claim in order to be paid under any plan.

The following matters may be of particular importance.

Debtors must check one box on each line to state whether or not the plan includes each of the following items. If an item is
checked as “Not Included” or if both boxes are checked, the provision will be ineffective if set out later in the plan.
A.        A limit on the amount of a secured claim, set out in Section 4.A which may                 Included           Not included
          result in a partial payment or no payment at all to the secured creditor
B.        Avoidance of a judicial lien or nonpossessory, nonpurchase-money                          Included            Not included
          security interest, set out in Section 8.A
C.        Nonstandard provisions, set out in Part 12                                                Included            Not included

2.         Funding of Plan. The debtor(s) propose to pay the Trustee the sum of $ 159.00             per    month     for   17    months, then
           $ 120.00 per month for 43 months.

Other payments to the Trustee are as follows:
            The total amount to be paid into the Plan is $ 7,863.00             .
3.         Priority Creditors. The Trustee shall pay allowed priority claims in full unless the creditor agrees otherwise.
           A.          Administrative Claims under 11 U.S.C. § 1326.
                       1.           The Trustee will be paid the percentage fee fixed under 28 U.S.C. § 586(e), not to exceed 10% of all sums
                                    received under the plan.
                       2.           Check one box:

                                                                               Page 1

     Software Copyright (c) 1996-2017 Best Case, LLC - www.bestcase.com                                                     Best Case Bankruptcy
       Case 17-34720-KRH                          Doc 25           Filed 03/22/19 Entered 03/22/19 14:39:29                    Desc Main
                                                                                                                                      3/22/19 2:35PM
                                                                  Document      Page 2 of 17

       Debtor(s)’ attorney has chosen to be compensated pursuant to the “no-look” fee under Local Bankruptcy Rule 2016-1(C)(1)(a)
      and (C)(3)(a) and will be paid $4,994.00, balance due of the total fee of $5,151.00 concurrently with or prior to the payments
      to remaining creditors.
       Debtor(s)' attorney has chosen to be compensated pursuant to Local Bankruptcy Rule 2016-1(C)(1)(c)(ii) and must submit
      applications for compensation as set forth in the Local Rules.
         B.          Claims under 11 U.S.C. § 507.
                     The following priority creditors will be paid by deferred cash payments pro rata with other priority creditors or in
                     monthly installments as below, except that allowed claims pursuant to 11 U.S.C. § 507(a)(1) will be paid pursuant to
                     3.C below:
Creditor                                    Type of Priority                    Estimated Claim                    Payment and Term
County of Henrico                           Taxes and certain other debts       276.31                             Prorata
                                                                                                                   5 months
County of Henrico                           Taxes and certain other debts       159.58                             Prorata
                                                                                                                   5 months
         C.          Claims under 11 U.S.C. § 507(a)(1).
                     The following priority creditors will be paid prior to other priority creditors but concurrently with administrative
                     claims above.
Creditor                                    Type of Priority                    Estimated Claim                    Payment and Term
-NONE-


4.    Secured Creditors: Motions to Value Collateral (“Cramdown”), Collateral being Surrendered, Adequate Protection
Payments, and Payment of certain Secured Claims.
                     A.      Motions to Value Collateral (other than claims protected from “cramdown” by 11 U.S.C. §
                     1322(b)(2) or by the final paragraph of 11 U.S.C. § 1325(a)). Unless a written objection is timely filed with the
                     Court, the Court may grant the debtor(s)’ motion to value collateral as set forth herein.
         This section deals with valuation of certain claims secured by real and/or personal property, other than claims protected from
         “cramdown” by 11 U.S.C. § 1322(b)(2) [real estate which is debtor(s)’ principal residence] or by the final paragraph of 11
         U.S.C. § 1325(a) [motor vehicles purchased within 910 days or any other thing of value purchased within 1 year before filing
         bankruptcy], in which the replacement value is asserted to be less than the amount owing on the debt. Such debts will be
         treated as secured claims only to the extent of the replacement value of the collateral. That value will be paid with
         interest as provided in sub-section D of this section. You must refer to section 4(D) below to determine the interest
         rate, monthly payment and estimated term of repayment of any “crammed down” loan. The deficiency balance owed
         on such a loan will be treated as an unsecured claim to be paid only to the extent provided in section 5 of the Plan.
         The following secured claims are to be “crammed down” to the following values:

Creditor                               Collateral                        Purchase Date            Est. Debt Bal.               Replacement Value
-NONE-


         B.          Real or Personal Property to be Surrendered.
         Upon confirmation of the Plan, or before, the debtor(s) will surrender his/her/their interest in the collateral securing the
         claims of the following creditors in satisfaction of the secured portion of such creditors’ allowed claims. To the extent that
         the collateral does not satisfy the claim, any timely filed deficiency claim to which the creditor is entitled may be paid as a
         non-priority unsecured claim. Confirmation of the Plan shall terminate the automatic stay under §§ 362(a) and 1301(a) as to
         the interest of the debtor(s), any co-debtor(s) and the estate in the collateral.
Creditor                                    Collateral Description              Estimated Value                    Estimated Total Claim
Santander Consumer USA                      2013 Nissan Altima                  16,417.64                          16,417.64
         C.          Adequate Protection Payments.
         The debtor(s) propose to make adequate protection payments required by 11 U.S.C. § 1326(a) or otherwise upon claims
         secured by personal property, until the commencement of payments provided for in sections 4(D) and/or 7(B) of the Plan, as
         follows:
Creditor                                   Collateral                         Adeq. Protection Monthly Payment          To Be Paid By
                                                                             Page 2

   Software Copyright (c) 1996-2017 Best Case, LLC - www.bestcase.com                                                              Best Case Bankruptcy
         Case 17-34720-KRH                          Doc 25           Filed 03/22/19 Entered 03/22/19 14:39:29                    Desc Main
                                                                                                                                        3/22/19 2:35PM
                                                                    Document      Page 3 of 17
Creditor                                     Collateral                               Adeq. Protection Monthly Payment     To Be Paid By
-NONE-
           Any adequate protection payment upon an unexpired lease of personal property assumed by the debtor(s) pursuant to section
           7(B) of the Plan shall be made by the debtor(s) as required by 11 U.S.C. § 1326(a)(1)(B) (payments coming due after the
           order for relief).
           D.          Payment of Secured Claims on Property Being Retained (except those loans provided for in section 6 of the
                       Plan):
           This section deals with payment of debts secured by real and/or personal property [including short term obligations,
           judgments, tax liens and other secured debts]. After confirmation of the Plan, the Trustee will pay to the holder of each
           allowed secured claim, which will be either the balance owed on the indebtedness or, where applicable, the collateral’s
           replacement value as specified in sub-section A of this section, whichever is less, with interest at the rate provided below,
           the monthly payment specified below until the amount of the secured claim has been paid in full. Upon confirmation of the
           Plan, the valuation specified in sub-section A and interest rate shown below will be binding unless a timely written
           objection to confirmation is filed with and sustained by the Court.
Creditor                                 Collateral                                  Approx. Bal. of Debt or   Interest Rate   Monthly Payment &
                                                                                     "Crammed Down" Value                      Est. Term
Santander Consumer USA                   2013 Nissan Altima                          1,330.50                  5.25%            prorata
(Amount paid prior to
surrender)


           E.          Other Debts.
           Debts which are (i) mortgage loans secured by real estate which is the debtor(s)’ principal residence, or (ii) other long term
           obligations, whether secured or unsecured, to be continued upon the existing contract terms with any existing default in
           payments to be cured pursuant to 11 U.S.C. § 1322(b)(5), are provided for in section 6 of the Plan.
5.         Unsecured Claims.
           A.          Not separately classified. Allowed non-priority unsecured claims shall be paid pro rata from any distribution
                       remaining after disbursement to allowed secured and priority claims. Estimated distribution is
                       approximately 1 %. The dividend percentage may vary depending on actual claims filed. If this case were
                       liquidated under Chapter 7, the debtor(s) estimate that unsecured creditors would receive a dividend of
                       approximately 0 %.
           B.          Separately classified unsecured claims.
Creditor                                            Basis for Classification                           Treatment
-NONE-
6.       Mortgage Loans Secured by Real Property Constituting the Debtor(s)’ Principal Residence; Other Long Term
Payment Obligations, whether secured or unsecured, to be continued upon existing contract terms; Curing of any existing
default under 11 U.S.C. § 1322(b)(5).
                       A.        Debtor(s) to make regular contract payments; arrears, if any, to be paid by Trustee. The creditors
                       listed below will be paid by the debtor(s) pursuant to the contract without modification, except that arrearages, if
                       any, will be paid by the Trustee either pro rata with other secured claims or on a fixed monthly basis as indicated
                       below, without interest unless an interest rate is designated below for interest to be paid on the arrearage claim and
                       such interest is provided for in the loan agreement. A default on the regular contract payments on the debtor(s)
                       principal residence is a default under the terms of the plan.
Creditor                                 Collateral                       Regular         Estimated    Arrearage     Estimated Cure       Monthly
                                                                          Contract        Arrearage    Interest Rate Period               Arrearage
                                                                          Payment                                                         Payment
-NONE-


           B.          Trustee to make contract payments and cure arrears, if any. The Trustee shall pay the creditors listed below the
                       regular contract monthly payments that come due during the period of this Plan, and pre-petition arrearages on such
                       debts shall be cured by the Trustee either pro rata with other secured claims or with monthly payments as set forth
                       below.


                                                                                     Page 3

     Software Copyright (c) 1996-2017 Best Case, LLC - www.bestcase.com                                                               Best Case Bankruptcy
         Case 17-34720-KRH                          Doc 25           Filed 03/22/19 Entered 03/22/19 14:39:29                  Desc Main
                                                                                                                                      3/22/19 2:35PM
                                                                    Document      Page 4 of 17
Creditor                             Collateral                           Regular Contract   Estimated         Interest Rate Monthly Payment on
                                                                          Payment            Arrearage         on            Arrearage & Est. Term
                                                                                                               Arrearage
-NONE-


           C.          Restructured Mortgage Loans to be paid fully during term of Plan. Any mortgage loan against real estate
                       constituting the debtor(s)’ principal residence upon which the last scheduled contract payment is due before the final
                       payment under the Plan is due shall be paid by the Trustee during the term of the Plan as permitted by 11 U.S.C. §
                       1322(c)(2) with interest at the rate specified below as follows:
Creditor                                     Collateral                        Interest Rate Estimated Claim           Monthly Payment & Term
-NONE-


7.       Unexpired Leases and Executory Contracts. The debtor(s) move for assumption or rejection of the executory contracts,
leases and/or timeshare agreements listed below.
                       A.       Executory contracts and unexpired leases to be rejected. The debtor(s) reject the following executory
                       contracts:
Creditor                                              Type of Contract
-NONE-

           B.          Executory contracts and unexpired leases to be assumed. The debtor(s) assume the following executory
                       contracts. The debtor(s) agree to abide by all terms of the agreement. The Trustee will pay the pre-petition
                       arrearages, if any, through payments made pro rata with other priority claims or on a fixed monthly basis as
                       indicated below.

Creditor                                     Type of Contract                 Arrearage              Monthly Payment for Estimated Cure Period
                                                                                                     Arrears
-NONE-
8.         Liens Which Debtor(s) Seek to Avoid.
           A.          The debtor(s) move to avoid liens pursuant to 11 U.S.C. § 522(f). The debtor(s) move to avoid the following
                       judicial liens and non-possessory, non-purchase money liens that impair the debtor(s)’ exemptions. Unless a
                       written objection is timely filed with the Court, the Court may grant the debtor(s)’ motion and cancel the
                       creditor’s lien. If an objection is filed, the Court will hear evidence and rule on the motion at the confirmation
                       hearing.
Creditor                                     Collateral                       Exemption Basis        Exemption Amount       Value of Collateral
-NONE-


           B.          Avoidance of security interests or liens on grounds other than 11 U.S.C. § 522(f). The debtor(s) have filed or
                       will file and serve separate adversary proceedings to avoid the following liens or security interests. The creditor
                       should review the notice or summons accompanying such pleadings as to the requirements for opposing such
                       relief. The listing here is for information purposes only.
Creditor                                     Type of Lien                    Description of Collateral            Basis for Avoidance
-NONE-
9.         Treatment and Payment of Claims.
     •     All creditors must timely file a proof of claim to receive any payment from the Trustee.
     •     If a claim is scheduled as unsecured and the creditor files a claim alleging the claim is secured but does not timely object to
           confirmation of the Plan, the creditor may be treated as unsecured for purposes of distribution under the Plan. This paragraph
           does not limit the right of the creditor to enforce its lien, to the extent not avoided or provided for in this case, after the
           debtor(s) receive a discharge.
     •     If a claim is listed in the Plan as secured and the creditor files a proof of claim alleging the claim is unsecured, the creditor
           will be treated as unsecured for purposes of distribution under the Plan.
     •     The Trustee may adjust the monthly disbursement amount as needed to pay an allowed secured claim in full.
     •     If relief from the automatic stay is ordered as to any item of collateral listed in the plan, then, unless otherwise ordered by the
           court, all payments as to that collateral will cease, and all secured claims based on that collateral will no longer be treated by
                                                                                 Page 4

     Software Copyright (c) 1996-2017 Best Case, LLC - www.bestcase.com                                                            Best Case Bankruptcy
          Case 17-34720-KRH                          Doc 25           Filed 03/22/19 Entered 03/22/19 14:39:29                    Desc Main
                                                                                                                                         3/22/19 2:35PM
                                                                     Document      Page 5 of 17
            the plan.
      •     Unless otherwise ordered by the Court, the amount of the creditor’s total claim listed on the proof of claim controls over any
            contrary amounts listed in the plan.
10.         Vesting of Property of the Estate. Property of the estate shall revest in the debtor(s) upon confirmation of the Plan.
            Notwithstanding such vesting, the debtor(s) may not transfer, sell, refinance, encumber real property or enter into a mortgage
            loan modification without approval of the Court after notice to the Trustee, any creditor who has filed a request for notice and
            other creditors to the extent required by the Local Rules of this Court.
11.         Incurrence of indebtedness. The debtor(s) shall not voluntarily incur additional indebtedness exceeding the cumulative total
            of $5,000 principal amount during the term of this Plan, whether unsecured or secured, except upon approval of the Court
            after notice to the Trustee, any creditor who has filed a request for notice, and other creditors to the extent required by the
            Local Rules of this Court.
12.         Nonstandard Plan Provisions
                None. If "None" is checked, the rest of Part 12 need not be completed or reproduced.
            Under Bankruptcy Rule 3015(c), nonstandard provisions must be set forth below. A nonstandard provision is a
            provision not otherwise included in the Official Form or deviating from it. Nonstandard provisions set out elsewhere
            in this plan are ineffective.
The following plan provisions will be effective only if there is a check in the box “Included” in § 1.C.

Dated:        March 22, 2019

/s/ Tanya F. Galy                                                                                   /s/ Keith A. Pagano, Esq.
Tanya F. Galy                                                                                       Keith A. Pagano, Esq. 47845
Debtor                                                                                              Debtor's Attorney
            By filing this document, the Attorney for Debtor(s) or Debtor(s) themselves, if not represented by an attorney, also
            certify(ies) that the wording and order of the provisions in this Chapter 13 plan are identical to those contained in the Local
            Form Plan, other than any nonstandard provisions included in Part 12.
Exhibits:               Copy of Debtor(s)’ Budget (Schedules I and J); Matrix of Parties Served with Plan


                                                                           Certificate of Service
I certify that on        March 22, 2019            , I mailed a copy of the foregoing to the creditors and parties in interest on the attached Service
List.

                                                                                                    /s/ Keith A. Pagano, Esq.
                                                                                                    Keith A. Pagano, Esq. 47845
                                                                                                    Signature

                                                                                                    4510 S. Laburnum Ave
                                                                                                    Richmond, VA 23231
                                                                                                    Address

                                                                                                    (804) 447-1002
                                                                                                    Telephone No.




                                                                                    Page 5

      Software Copyright (c) 1996-2017 Best Case, LLC - www.bestcase.com                                                              Best Case Bankruptcy
        Case 17-34720-KRH                          Doc 25           Filed 03/22/19 Entered 03/22/19 14:39:29                 Desc Main
                                                                                                                                    3/22/19 2:35PM
                                                                   Document      Page 6 of 17

                                                CERTIFICATE OF SERVICE PURSUANT TO RULE 7004
I hereby certify that on         March 22, 2019             true copies of the forgoing Chapter 13 Plan and Related Motions were served upon the
following creditor(s):
   by first class mail in conformity with the requirements of Rule 7004(b), Fed.R.Bankr.P.; or
   by certified mail in conformity with the requirements of Rule 7004(h), Fed.R.Bankr.P

                                                                                               /s/ Keith A. Pagano, Esq.
                                                                                               Keith A. Pagano, Esq. 47845




                                                                                Page 6

    Software Copyright (c) 1996-2017 Best Case, LLC - www.bestcase.com                                                           Best Case Bankruptcy
             Case 17-34720-KRH                    Doc 25    Filed 03/22/19 Entered 03/22/19 14:39:29                                  Desc Main
                                                                                                                                             3/22/19 2:35PM
                                                           Document      Page 7 of 17


Fill in this information to identify your case:

Debtor 1                      Tanya F. Galy

Debtor 2
(Spouse, if filing)

United States Bankruptcy Court for the:        EASTERN DISTRICT OF VIRGINIA

Case number               17-34720                                                                        Check if this is:
(If known)
                                                                                                              An amended filing
                                                                                                              A supplement showing postpetition chapter
                                                                                                              13 income as of the following date:

Official Form 106I                                                                                            MM / DD/ YYYY
Schedule I: Your Income                                                                                                                               12/15
Be as complete and accurate as possible. If two married people are filing together (Debtor 1 and Debtor 2), both are equally responsible for
supplying correct information. If you are married and not filing jointly, and your spouse is living with you, include information about your
spouse. If you are separated and your spouse is not filing with you, do not include information about your spouse. If more space is needed,
attach a separate sheet to this form. On the top of any additional pages, write your name and case number (if known). Answer every question.

Part 1:               Describe Employment

1.     Fill in your employment
       information.                                                Debtor 1                                      Debtor 2 or non-filing spouse

       If you have more than one job,                                 Employed                                      Employed
       attach a separate page with            Employment status
                                                                      Not employed                                  Not employed
       information about additional
       employers.
                                              Occupation           Hair Stylist
       Include part-time, seasonal, or
       self-employed work.                                         Mirus, LLC dba Great Clips for
                                              Employer's name      Hair
       Occupation may include student
       or homemaker, if it applies.           Employer's address
                                                                   2417 Haversham Close
                                                                   Virginia Beach, VA 23454

                                              How long employed there?        3 weeks

Part 2:               Give Details About Monthly Income

Estimate monthly income as of the date you file this form. If you have nothing to report for any line, write $0 in the space. Include your non-filing
spouse unless you are separated.

If you or your non-filing spouse have more than one employer, combine the information for all employers for that person on the lines below. If you need
more space, attach a separate sheet to this form.

                                                                                                        For Debtor 1          For Debtor 2 or
                                                                                                                              non-filing spouse

       List monthly gross wages, salary, and commissions (before all payroll
2.     deductions). If not paid monthly, calculate what the monthly wage would be.          2.      $         1,467.96        $              N/A

3.     Estimate and list monthly overtime pay.                                              3.     +$              0.00       +$             N/A

4.     Calculate gross Income. Add line 2 + line 3.                                         4.      $      1,467.96               $       N/A




Official Form 106I                                                       Schedule I: Your Income                                                    page 1
           Case 17-34720-KRH               Doc 25        Filed 03/22/19 Entered 03/22/19 14:39:29                                 Desc Main
                                                                                                                                         3/22/19 2:35PM
                                                        Document      Page 8 of 17

Debtor 1    Tanya F. Galy                                                                         Case number (if known)    17-34720


                                                                                                      For Debtor 1          For Debtor 2 or
                                                                                                                            non-filing spouse
      Copy line 4 here                                                                     4.         $      1,467.96       $             N/A

5.    List all payroll deductions:
      5a.    Tax, Medicare, and Social Security deductions                                 5a.        $        172.94       $               N/A
      5b.    Mandatory contributions for retirement plans                                  5b.        $          0.00       $               N/A
      5c.    Voluntary contributions for retirement plans                                  5c.        $          0.00       $               N/A
      5d.    Required repayments of retirement fund loans                                  5d.        $          0.00       $               N/A
      5e.    Insurance                                                                     5e.        $          0.00       $               N/A
      5f.    Domestic support obligations                                                  5f.        $          0.00       $               N/A
      5g.    Union dues                                                                    5g.        $          0.00       $               N/A
      5h.    Other deductions. Specify:                                                    5h.+       $          0.00 +     $               N/A
6.    Add the payroll deductions. Add lines 5a+5b+5c+5d+5e+5f+5g+5h.                       6.     $            172.94       $               N/A
7.    Calculate total monthly take-home pay. Subtract line 6 from line 4.                  7.     $          1,295.02       $               N/A
8.    List all other income regularly received:
      8a. Net income from rental property and from operating a business,
             profession, or farm
             Attach a statement for each property and business showing gross
             receipts, ordinary and necessary business expenses, and the total
             monthly net income.                                                           8a.        $        225.00       $               N/A
      8b. Interest and dividends                                                           8b.        $          0.00       $               N/A
      8c. Family support payments that you, a non-filing spouse, or a dependent
             regularly receive
             Include alimony, spousal support, child support, maintenance, divorce
             settlement, and property settlement.                                          8c.        $              0.00   $               N/A
      8d. Unemployment compensation                                                        8d.        $              0.00   $               N/A
      8e. Social Security                                                                  8e.        $              0.00   $               N/A
      8f.    Other government assistance that you regularly receive
             Include cash assistance and the value (if known) of any non-cash assistance
             that you receive, such as food stamps (benefits under the Supplemental
             Nutrition Assistance Program) or housing subsidies.
             Specify:                                                                      8f.        $              0.00   $               N/A
      8g. Pension or retirement income                                                     8g.        $              0.00   $               N/A
                                               Federal & State Tax Refund
      8h.    Other monthly income. Specify:    (amortized)                                 8h.+ $              233.00 + $                   N/A

9.    Add all other income. Add lines 8a+8b+8c+8d+8e+8f+8g+8h.                             9.     $            458.00       $               N/A

10. Calculate monthly income. Add line 7 + line 9.                                     10. $              1,753.02 + $           N/A = $          1,753.02
    Add the entries in line 10 for Debtor 1 and Debtor 2 or non-filing spouse.
11. State all other regular contributions to the expenses that you list in Schedule J.
    Include contributions from an unmarried partner, members of your household, your dependents, your roommates, and
    other friends or relatives.
    Do not include any amounts already included in lines 2-10 or amounts that are not available to pay expenses listed in Schedule J.
    Specify:                                                                                                                  11. +$                  0.00

12. Add the amount in the last column of line 10 to the amount in line 11. The result is the combined monthly income.
    Write that amount on the Summary of Schedules and Statistical Summary of Certain Liabilities and Related Data, if it
    applies                                                                                                                       12.   $         1,753.02
                                                                                                                                        Combined
                                                                                                                                        monthly income
13. Do you expect an increase or decrease within the year after you file this form?
          No.
          Yes. Explain:




Official Form 106I                                                     Schedule I: Your Income                                                     page 2
       Case 17-34720-KRH                      Doc 25          Filed 03/22/19 Entered 03/22/19 14:39:29                                   Desc Main
                                                                                                                                                3/22/19 2:35PM
                                                             Document      Page 9 of 17


Fill in this information to identify your case:

Debtor 1                 Tanya F. Galy                                                                     Check if this is:
                                                                                                               An amended filing
Debtor 2                                                                                                             A supplement showing postpetition chapter
(Spouse, if filing)                                                                                                  13 expenses as of the following date:

United States Bankruptcy Court for the:   EASTERN DISTRICT OF VIRGINIA                                               MM / DD / YYYY

Case number           17-34720
(If known)



Official Form 106J
Schedule J: Your Expenses                                                                                                                                  12/15
Be as complete and accurate as possible. If two married people are filing together, both are equally responsible for supplying correct
information. If more space is needed, attach another sheet to this form. On the top of any additional pages, write your name and case
number (if known). Answer every question.

Part 1:   Describe Your Household
1. Is this a joint case?
           No. Go to line 2.
           Yes. Does Debtor 2 live in a separate household?
                      No
                      Yes. Debtor 2 must file Official Form 106J-2, Expenses for Separate Household of Debtor 2.

2.    Do you have dependents?               No
      Do not list Debtor 1 and              Yes.   Fill out this information for   Dependent’s relationship to          Dependent’s       Does dependent
      Debtor 2.                                    each dependent..............    Debtor 1 or Debtor 2                 age               live with you?

      Do not state the                                                                                                                       No
      dependents names.                                                                                                                      Yes
                                                                                                                                             No
                                                                                                                                             Yes
                                                                                                                                             No
                                                                                                                                             Yes
                                                                                                                                             No
                                                                                                                                             Yes
3.    Do your expenses include                     No
      expenses of people other than
      yourself and your dependents?                Yes

Part 2:    Estimate Your Ongoing Monthly Expenses
Estimate your expenses as of your bankruptcy filing date unless you are using this form as a supplement in a Chapter 13 case to report
expenses as of a date after the bankruptcy is filed. If this is a supplemental Schedule J, check the box at the top of the form and fill in the
applicable date.

Include expenses paid for with non-cash government assistance if you know
the value of such assistance and have included it on Schedule I: Your Income
(Official Form 106I.)                                                                                                        Your expenses


4.    The rental or home ownership expenses for your residence. Include first mortgage
      payments and any rent for the ground or lot.                                                          4. $                               700.00

      If not included in line 4:

      4a. Real estate taxes                                                                               4a.    $                               0.00
      4b. Property, homeowner’s, or renter’s insurance                                                    4b.    $                              20.00
      4c. Home maintenance, repair, and upkeep expenses                                                   4c.    $                               0.00
      4d. Homeowner’s association or condominium dues                                                     4d.    $                               0.00
5.    Additional mortgage payments for your residence, such as home equity loans                           5.    $                               0.00




Official Form 106J                                                   Schedule J: Your Expenses                                                             page 1
       Case 17-34720-KRH                      Doc 25        Filed 03/22/19 Entered 03/22/19 14:39:29                                        Desc Main
                                                                                                                                                   3/22/19 2:35PM
                                                           Document     Page 10 of 17

Debtor 1     Tanya F. Galy                                                                             Case number (if known)      17-34720

6.    Utilities:
      6a. Electricity, heat, natural gas                                                     6a. $                                                 152.00
      6b. Water, sewer, garbage collection                                                   6b. $                                                 120.00
      6c. Telephone, cell phone, Internet, satellite, and cable services                     6c. $                                                 179.00
      6d. Other. Specify:                                                                    6d. $                                                   0.00
7.    Food and housekeeping supplies                                                           7. $                                                200.00
8.    Childcare and children’s education costs                                                 8. $                                                  0.00
9.    Clothing, laundry, and dry cleaning                                                      9. $                                                 25.00
10.   Personal care products and services                                                    10. $                                                  25.00
11.   Medical and dental expenses                                                            11. $                                                  40.00
12.   Transportation. Include gas, maintenance, bus or train fare.
      Do not include car payments.                                                           12. $                                                 150.00
13.   Entertainment, clubs, recreation, newspapers, magazines, and books                     13. $                                                   0.00
14.   Charitable contributions and religious donations                                       14. $                                                   0.00
15.   Insurance.
      Do not include insurance deducted from your pay or included in lines 4 or 20.
      15a. Life insurance                                                                  15a. $                                                    0.00
      15b. Health insurance                                                                15b. $                                                    0.00
      15c. Vehicle insurance                                                               15c. $                                                  100.00
      15d. Other insurance. Specify:                                                       15d. $                                                    0.00
16.   Taxes. Do not include taxes deducted from your pay or included in lines 4 or 20.
      Specify:                                                                               16. $                                                    0.00
17.   Installment or lease payments:
      17a. Car payments for Vehicle 1                                                      17a. $                                                     0.00
      17b. Car payments for Vehicle 2                                                      17b. $                                                     0.00
      17c. Other. Specify:                                                                 17c. $                                                     0.00
      17d. Other. Specify:                                                                 17d. $                                                     0.00
18.   Your payments of alimony, maintenance, and support that you did not report as
      deducted from your pay on line 5, Schedule I, Your Income (Official Form 106I).        18. $                                                    0.00
19.   Other payments you make to support others who do not live with you.                         $                                                   0.00
      Specify:                                                                               19.
20.   Other real property expenses not included in lines 4 or 5 of this form or on Schedule I: Your Income.
      20a. Mortgages on other property                                                     20a. $                                                     0.00
      20b. Real estate taxes                                                               20b. $                                                     0.00
      20c. Property, homeowner’s, or renter’s insurance                                    20c. $                                                     0.00
      20d. Maintenance, repair, and upkeep expenses                                        20d. $                                                     0.00
      20e. Homeowner’s association or condominium dues                                     20e. $                                                     0.00
21.   Other: Specify:                                                                        21. +$                                                   0.00
22. Calculate your monthly expenses
    22a. Add lines 4 through 21.                                                                                     $                       1,711.00
    22b. Copy line 22 (monthly expenses for Debtor 2), if any, from Official Form 106J-2                             $
      22c. Add line 22a and 22b. The result is your monthly expenses.                                                $                       1,711.00
23. Calculate your monthly net income.
    23a. Copy line 12 (your combined monthly income) from Schedule I.                                      23a. $                               1,753.02
    23b. Copy your monthly expenses from line 22c above.                                                   23b. -$                              1,711.00

      23c. Subtract your monthly expenses from your monthly income.
           The result is your monthly net income.                                                           23c. $                                  42.02

24. Do you expect an increase or decrease in your expenses within the year after you file this form?
      For example, do you expect to finish paying for your car loan within the year or do you expect your mortgage payment to increase or decrease because of a
      modification to the terms of your mortgage?
         No.
         Yes.             Explain here:




Official Form 106J                                                  Schedule J: Your Expenses                                                                     page 2
    Case 17-34720-KRH   Doc 25    Filed 03/22/19 Entered 03/22/19 14:39:29   Desc Main
                                 Document     Page 11 of 17

}
b
k
1
{
C
r
e
d
i
t
o
A
s
M
a
x




                        Allied Cash Advance
                        5000 Nine Mile Road
                        Suite A
                        Richmond, VA 23223


                        Allied Storefront LOC
                        1100 Locust Street
                        Des Moines, IA 50391-1100


                        Allstate
                        POB 40047
                        Roanoke, VA 24022-0047


                        Allstate Property and Casualty
                        PO Box 3589
                        Akron, OH 44309


                        AMCA
                        POB 1235
                        Elmsford, NY 10523-0935


                        America's Best
                        PO Box 934802
                        Atlanta, GA 31193


                        American Heritage Life
                        PO Box 4331
                        Carol Stream, IL 60197-4331


                        Asset Recovery Group, Inc.
                        4520 SE Belmonth #280
                        Portland, OR 97214


                        BCC Financial Mgmt Services
                        3230 W. Commercial Blvd
                        Suite 200
                        Fort Lauderdale, FL 33309


                        Bon Secour Richmond Health Sys
                        PO Box 28538
                        Henrico, VA 23228


                        Bon Secours Medical Group
                        PO Box 843356
                        Boston, MA 02284
Case 17-34720-KRH   Doc 25    Filed 03/22/19 Entered 03/22/19 14:39:29   Desc Main
                             Document     Page 12 of 17


                    Bon Secours Sleep Disorders Ce
                    7007 Harbour View Blvd
                    Suite 108
                    Suffolk, VA 23435


                    Check City
                    PO Box 970183
                    Orem, UT 84097


                    Check into Cash
                    3059 Mechanicsville Tnpk
                    Richmond, VA 23223


                    Clifford A. Roffis
                    4811 S. Laburnum Ave
                    Henrico, VA 23231


                    Comcast Baltimore City
                    c/o Credit Management LP
                    PO Box 118288
                    Carrollton, TX 75011


                    Comcast Cable
                    PO Box 3006
                    Southeastern, PA 19398


                    Commonwealth Ent Specialists
                    PO Box 8310
                    Roanoke, VA 24014-0310


                    Commonwealth Radiology
                    1508 Willow Lawn Drive
                    Suite 117
                    Richmond, VA 23230


                    County of Henrico
                    PO Box 3369
                    Henrico, VA 23228


                    Credit Collection Service
                    Two Wells Avenue
                    Dept. 9136
                    Newton Center, MA 02459
Case 17-34720-KRH   Doc 25    Filed 03/22/19 Entered 03/22/19 14:39:29   Desc Main
                             Document     Page 13 of 17


                    Credit Control Corp
                    11821 Rock Landing Drive
                    Newport News, VA 23612


                    Credit Management
                    RE: COMCAST
                    4200 International Pky
                    Carrollton, TX 75007


                    Credit One Bank
                    P.O. Box 98872
                    Las Vegas, NV 89193-8872


                    Credit Protection Assoc
                    Po Box 802068
                    Dallas, TX 75380


                    Dr. Clifford A. Roffis
                    4831 South Laburnum Ave.
                    Richmond, VA 23231


                    Drs. Rossetti & Myers c/o
                    Credit Adjustment Board
                    8002 Discovery Dr., Ste 311
                    Henrico, VA 23229


                    East End Pediatrics
                    1122 North 25th St, Ste B
                    Richmond, VA 23223


                    Express Scripts
                    PO Box 66580
                    Saint Louis, MO 63166-6580


                    First Premier Bank
                    601 S Minneaplois Ave
                    Dious FDalls, SD 57104


                    Focused Recovery Solutions
                    9701-Metropolitan Ct
                    Ste B
                    Richmond, VA 23236
Case 17-34720-KRH   Doc 25    Filed 03/22/19 Entered 03/22/19 14:39:29   Desc Main
                             Document     Page 14 of 17


                    GEICO
                    One Geico Center
                    Macon, GA 31296-0001


                    General Surgery at St. Mary's
                    7229 Forest Ave
                    Suite 110
                    Richmond, VA 23226


                    Global Trust Management
                    PO Box 26244
                    Tampa, FL 33623-6244


                    Good Health Express
                    PO Box 3475
                    Toledo, OH 43607


                    Jefferson Capital Systems
                    PO Box 7999
                    Saint Cloud, MN 56302


                    Labcorp
                    1447 York Court
                    Burlington, NC 27215


                    Laburnum Med Center
                    A-Dept
                    P.O. Box 843356
                    Boston, MA 02284


                    LCA Collections
                    PO Box 2240
                    Burlington, NC 27216


                    Lincare, Inc.
                    PO Box 9521
                    Buffalo, NY 14226-9521


                    Loan Max
                    4802 S. Laburnum Avenue
                    Richmond, VA 23231
Case 17-34720-KRH   Doc 25    Filed 03/22/19 Entered 03/22/19 14:39:29   Desc Main
                             Document     Page 15 of 17


                    MCV Physicians
                    1601 Willow Lawn Drive
                    Suite 275
                    Richmond, VA 23230-3422


                    Memorial Regional Med Cen
                    PO Box 409438
                    Atlanta, GA 30384-9438


                    Midland Funding
                    Attn: Bankruptcy
                    Po Box 939069
                    San Diego, CA 92193


                    MiraMed Revenue Group
                    P.O. Box 536
                    Linden, MI 48451


                    National Credit Adjusters
                    P.O. Box 3023
                    327 W 4th Street
                    Hutchinson, KS 67504-3023


                    Neurology Clinic
                    7229 Forest Ave
                    Suite 110
                    Richmond, VA 23226


                    One Advantage LLC
                    7650 Magna Drive
                    Belleville, IL 62223


                    Parrish and Lebar
                    5 E. Franklin Street
                    Richmond, VA 23219


                    Pitney Bowes c/o
                    Allen, Maxwell & Silver, Inc.
                    PO Box 540
                    Fair Lawn, NJ 07410


                    POM Recoveries
                    P.O. Box 602
                    Lindenhurst, NY 11757
Case 17-34720-KRH   Doc 25    Filed 03/22/19 Entered 03/22/19 14:39:29   Desc Main
                             Document     Page 16 of 17


                    Public Library - Henrico
                    1700 North Parham Road
                    Henrico, VA 23229


                    Richmond Aesthetic Surgery
                    611 Watkins Centre Pkwy
                    Midlothian, VA 23114


                    Richmond City GDC
                    400 N. 9th Street, 2nd Floor
                    Suite 203
                    Richmond, VA 23219


                    Richmond Community Hospital
                    P.O. Box 28538
                    Richmond, VA 23228


                    Richmond Plastic Surgeons, Inc
                    5899 Bremo Road, Suite 205
                    Richmond, VA 23226-1925


                    ROI Services, Inc.
                    P. O. Box 1886
                    Wake Forest, NC 27588-1886


                    Santander Consumer USA
                    Po Box 961245
                    Ft Worth, TX 76161


                    Scheer, Green & Burke
                    PO Box 1335
                    Toledo, OH 43603


                    Shafer Law Firm
                    2000 RiverEdge Parkway
                    Suite 590
                    Atlanta, GA 30328


                    St. Francis Medical Center
                    PO Box 404893
                    Atlanta, GA 30384-4893


                    St. Mary's Hospital
                    P.O. Box 100767
                    Atlanta, GA 30384
Case 17-34720-KRH   Doc 25    Filed 03/22/19 Entered 03/22/19 14:39:29   Desc Main
                             Document     Page 17 of 17


                    St. Mary's of Richmond Pro Fee
                    PO Box 28538
                    Henrico, VA 23228


                    State Farm
                    PO Box 2316
                    Bloomington, IL 61702


                    The Nguyen Law Firm
                    10 S. 23rd Street
                    Richmond, VA 23223


                    Tidewater Credit Services
                    6520 Indian River Road
                    Virginia Beach, VA 23464


                    Transworld Systems
                    P.O. Box 1864
                    Santa Rosa, CA 95402


                    United Consumers, Inc.
                    P.O. Box 4466
                    Woodbridge, VA 22194


                    VCU Health System
                    P.O. Box 758997
                    Baltimore, MD 21275


                    Verizon
                    500 Tecnolgy Dr Ste 500
                    Weldon Springs, MO 63304


                    Wells Fargo Bank
                    P.O. Box 4044
                    Conconrd, CA 94524-4044


                    Westhampton Cosmetic Dentistry
                    118 Libby Avenue
                    Richmond, VA 23226
